Hi BTDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,423,325) in view of Cohen (7,096,511) and L. D Despres (2,368,972).
Regarding claim 1, Perry teaches a combination headband and neck scarf comprising:
a neck scarf portion having a first width (Figs. 4-6, member 33); and
a headband portion having a second width wherein said first width is larger than said second width (Figs, 4-6, member 32) and wherein sail neck scarf portion and 
wherein said headband portion size or tightness is adjustable by an adjustment mechanism located at a first function between said neck scarf portion and said headband portion wherein said adjustment mechanism is pushed through portion of said headband thereby tightening said headband portion (Figs. 4-6, members 26 and 20, col 3, lines 20-21 and claim 1).
Perry does not explicitly teach the widths are constant and the adjustment mechanism is a first button.
Cohen teaches a combination headband and neck scarf having constant width (col. 6, lines 13-74).
It would have been obvious of one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using the constant width, as taught by Cohen, in order to manufacture the structure easier and therefore saving the cost.
While the modified structure Perry-Cohen teaches all of the limitations, but the adjustment mechanism is a first button and the first button is gushed through any knitted or crocheted portion of said headband thereby tightening said headband portion.
Despres teaches a headband having a button which is able to pushed through any knitted or crocheted portion of if to tight the headband (Fig 1, member 9 be able to push through any hole, col. 2, line 15-50).
I would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using a button which is able to push through any portion of the headband, as taught by Despres, as button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern therefore it can tight the head band as many sizes as the users needed.
Regarding claim 5, the modified structure Perry-Cohen-Despres discloses said neckband portion is configured to be worn over cars and head of a user (Perry, Figs. 4- 6, claim 4).
Regarding claim 6, the modified structure Perry-Cohen-Despres discloses said neck scarf portion is configured to be worn around a neck of a user (Perry, claim 7).
Regarding claim 7, the modified structure Perry-Cohen-Despres discloses both said neck scarf and said headband portions are configured to be worn around a neck of a user (Perry, abstract).
Regarding claim 16, Perry teaches a method of making a combination neckband and neck scarf comprising:
knitting or crocheting a neck scarf portion having a first width (Figs. 4-8, member 33);
knitting or crocheting a headband portion having a second width wherein said first width is larger than said second width (Figs. 4-8, member 32) and
wherein said neck scarf portion and said headband portion are and continuous piece forming an endless loop (Fig, 6, col. 3, lines 40-41 and claim 1); and
adding an adjustment mechanism at a first junction between said neck scarf portion and said headband portion wherein said adjustment mechanism can be pushed through a portion of said headband for adjusting size or tightness of said headband portion over a user's ears (Figs 4-6, members 26 and 29, col. 3, lines 20-21, claim 1).
Perry does not explicitly teach the widths are constant and the adjustment mechanism is a first button.
Cohen teaches a combination headband and neck scarf having constant width (col. 6, lines 13-14).
I would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using the constant width, as taught by Cohen, in order to manufacture the structure easier and therefore saving the cost.
While the modified method Perry-Cohen teaches all of the limitations, but the adjustment mechanism is a first button and the first button is pushed through any knitted or crocheted portion of said headband thereby tightening said headband portion.
Despres teaches a method of using a headband having a button which is able to pushed through any knitted or crocheted portion of it to tight the headband (Fig 4, member 9 be able to push through any hole, col. 2, fine 18-50).
It would have been obvious to one of ordinary skill in the art before the effective filling dale of the claim invention to modify the structure of Perry by using a button which is able to push through any portion of the headband, as taught by Despres, as button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore, it can tight the head band as many sizes as the users needed.

Claim 11 is/are rejected under 35 LLS.C. 105 as being unpatentable over Perry (4,423,025) in view of L. D. Despres (2,368,972).
Regarding claim 11, Perry teaches a method of wearing a combination neckband and neck scarf comprising:
providing a combination knitted or crocheted headband and neck scarf comprising: a neck scarf portion having a first width (Figs. 4-8, member 33, col. 3, lines 40-44);
a headband portion having a second width wherein said first width is larger than said second width (Pigs. 4-8, member G2, col. 3, lines 40-41); and
wherein said neck scarf portion and said headband portion are one continuous piece forming an endless loop (Fig. 8, claim 1); and
an adjustment mechanism having located at a first junction between said neck scarf portion and said headband portion (Figs. 4-6, members 28 and 29, col. 3, line 20) placing said headband portion over ears and head of 4 user (cal. 3, lines 7-9);
adjusting size or tightness of said headband portion over said user's ears and head by said adjustment mechanism through a portion of said headband (Figs. 4-5 and claim 1); and thereafter, in a figure 8 pattern, placing said neck scarf portion around said users neck (Figs. 4-5).
Perry does not explicitly teach the adjustment mechanism is a first button and the first button is pushed through any knitted or crocheted portion of said headband thereby tightening said headband portion.
Despres teaches a headband having a first button which is able to pushed through any knitted or crocheted portion of d to tight the headband (Fig 1, member 9 be able to push through any hole, col. 2, line 15-50).
It would have been obvious to one of ordinary Skill in the art before the effective filing date of the claim invention to modify the structure of Perry by using a button which is able to push through any portion of the headband, as taught by Despres, as button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore it can tight the head band as many sizes as the users needed.

Claims 1, 3, 5-8, 11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana Jordan https://cottonginstudios.wordpress.com/2012/01/07/complimentary-pattern-textured-headbandear-warmer/ (herein after Dana) in view of Cohen (7,096,511) and L. D. Despres (2,388,972).
Regarding claims 1 and 5-7, Dana teaches a structure having a first portion having a first width (Fig. annotated below); and
a second portion having a second width wherein said first width is larger than said second width (Fig. annotated below) and wherein said structure are one continuous piece forming an endless loco and are knitted or crocheted (para 3 to 10).

    PNG
    media_image1.png
    360
    435
    media_image1.png
    Greyscale

Dana does not explicitly teach said structure being a combination headband and neck scarf, and the width is are constant, and said headband portion size wherein said headband portion is configured to be worn over ears and head, or neck of a user, and said headband portion size or tightness is adjustable by a button located at a first junction between said neck scarf portion and said headband portion wherein said button is pushed through any portion of said headband thereby tightening said headband portion.
Cohen teaches the structure being a combination headband and neck scarf and the widths are constant (col 6, lines 13-14) wherein said headband portion is configured to be worn over ears and head, or neck of a user, (Figs. 1-12) and said headband portion size or tightness is adjustable by a button located at a first junction between said neck scarf portion (col. 7, lines 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the structure of Dana by ensure the structure being a combination headband and neck scar with constant widths (i.e. big enough to cover the head and neck of a user) and having 4 button, as taught by Cohen, in order to cover both head and neck for various body sizes and also manufacture the structure easier and therefore saving the cost.
The modified structure Perry-Cohen does not teach a concept of a button being pushed through any knitted or crocheted portion of said headband thereby tightening said headband portion.
Despres teaches a concept of a button is pushed through any knitted or crocheted portion of the structure and thereby tightening the structure (col 2, lines 15-20, 40-41, and 59-80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified structure Perry-Cohen by using the concept of using a button to push through any hole, which make by the knitted or crocheted pattern, as taught by Despres, as button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore if can tight the head banc as many sizes as the users needed.
Regarding claims 3 and 8, the modified structure Dana-Cohen-Despres teaches all of the limitations of claims 3 and 8 and Despres further teaches a second button, configured to be decorative, on said headband portion, pushed through a button holes or through an opening in said neck scarf portion (Figs. 1-2, members 8 and 9-10, col. 2, lines 15-20, 40-41, and 59-80).
It would have been obvious to one of ordinary skill in the art before the effective filling dale of the claim invention to modify the structure of Perry, by adding another button in the front, as taught by Despres, in order to add some decorative objects and therefor makes a user more attractive.
Regarding claim 11, Dane teaches a method of wearing a combination headband and neck scarf comprising:
providing a knitted or crocheted structure comprising (Fig. annotated above) a first portion having a first width (Fig. annotated above); a second portion having a second width wherein said first width is larger than said second width (Fig. annotated above) and where said neck scarf portion and said headband portion are one continuous pieces forming an endless loop (para 3 to 10).
Dana does not teach said structure being a combination headband and neck scarf, a button having located at a first junction between said neck scarf portion and said headband portion placing said headband portion over ears and head of a user;
adjusting size or tightness of said headband portion over said user's ears and head by said button through & portion of said headband: and thereafter, in a figure 8 pattern, placing said neck scarf portion around said user neck.
Cohen teaches a method having the structure being a combination headband and neck scarf and placing said headband portion over ears and head of a user adjusting size or tightness of said headband portion over Saki user's ears and head thereafter, in a figure 8 pattern, placing said neck scarf portion around said user's neck (Figs, 1-12, col. 7, lines 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Dana by ensure the structure being a combination headband and neck scarf (i.e. big enough to cover the head and neck of a user) and having a button, as taught by Cohen, in order to cover both head and neck far various body sizes.
The modified method Perry-Cohen does not teach said button is pushed through a portion of said headband.
Despres leaches a method having a knitted or crocheted having a concept of using a button to push through any knitted or crocheted portion of the structure (Figs 7-2, members 6 and 9-10, col. 2, lines 15-20, 40-41, and 59-80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified method Perry-Cohen by using the concept of using an adjustment mechanism to push through any hole because button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore if can tight the head band as many sizes as the users needed.
Regarding claim 13, the modified method Dana-Cohen-Despres teaches all of the limitations of claim 13 and Despres further teaches placing a second button on a front of said headband portion (Fig, 1, member 9, col, 2, line 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the modified method Perry-Cohen-Despres, by using a button in the front, as taught by Despres, because button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern.
Regarding claim 15, the modified method Dana-Cohen-Despres teaches all of the limitations of claim 15 and Cohen further teaches removing said headband portion from over said user's head and ears; and attaching said headband portion to said neck scarf portion by said decorative button (Figs 1-12, col. 7, lines 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified method Dana-Cohen-Despres by using the step of removing the structure form a user and using the button to attach the headband portion and neck scarf portion, as taught by Cohen, in order to adjust the size of the structure to fix various body sizes with any irregular pattern; therefore it can tight the head band as many sizes as the users needed.
Regarding claim 16, Dana teaches a method of making a combination neckband and neck scarf comprising:
knitting or crocheting a first portion having 4 first width (Fig. annotated above); kitting or crocheting a second portion having a second width wherein said first width is larger than said second width (Fig. annotated above),
said structure is one continuous piece forming an endless loop (Fig annotated above).
Dana does not teach said structure being a combination headband and neck scarf, and the widths are constant, and
adding a button at a first junction between said neck scarf portion and said headband portion wherein said button is pushed through a portion of said headband for adjusting size or tightness of said headband portion over a user's ears.
Cohen teaches a method having the structure being a combination headband and neck scarf wherein said headband portion is configured to be worn over ears and head, or neck of a user (Figs. 1-12), and the widths are constant (col. 8, lines 13-14),
adding a button at a first junction between said neck scarf portion for adjusting size or tightness of said headband portion over a user's ears (col. 7, lines 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Dana by ensure the structure being a combination headband and neck scarf with constant widths (i.e. big enough to cover the head and neck of a user} and having an adjustment mechanism, as taught by Cohen, in order to cover both head and neck for various body sizes and also manufacture the structure easier and therefore saving the cost.
The modified method Perry-Cohen does not teach said button is pushed through any Knitted or crocheted portion of said headband thereby tightening said headband portion.
Despres teaches a method having a step of knitted or crocheted having a button pushed through any knitted or crocheted portion of the structure and thereby tightening the structure (Figs, 1 -2, members 8 and 9-10, col, 2, lines 15-20, 40-41, and 59-80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified method Perry-Cohen by using the concept of using a button to push through any hole, which make by the knitted or crocheted pattern, as taught by Despres, in order to adjust the structure in any irregular pattern; therefore, it can tight the head band as many sizes as the users needed.

Claims 4, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana Jordan https://cottonginstudios.wordpress.com/2012/01/07/complimentary-pattern-textured-headbandear-warmer/ (herein after Dana), Cohen (7,096,517) and L. D. Despres (2,388,972), as applied to claims 3, 13, 16 above, and further in view of Baqai et al. (2011/0053450).
Regarding claims 4, 14 and 18, the modified structure Dana-Cohen-Despres teaches all of the limitations except the knitted embellishment.
Baqai teaches an embellishment being made of knitted (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date or the claim invention to use the knitted embellishment of Baqai onto Dana structure to save time, money and reducing complexity in the application process since the process of making the structure is also knitting.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana Jordan https://cottonginstudios.wordpress.com/2012/01/07/complimentary-pattern-textured-headbandear-warmer/ (herein after Dana), Cohen (7,096,517) and L. D. Despres (2,388,972), as applied to claims 3, 13, 16 above, and further in view of Day (2012/0324624).
Regarding claims 10 and 20, the modified structure Dana-Cohen-Despres teaches all of the limitations of claims 10 and 20 said headband portion and said neck scarf portion are lined with fleece.
Day teaches a garment making with fleece (paragraph [0015).
It would have been obvious to one of ordinary skill in the art before the effective filling dale of the claim invention to further modify the modified structure Dana-Cohen-Despres using the fleece material of Day, in order of make if more comfort for a user as fleece material holds less than 1% of its weight in water, retains much of its insulating properties when wet, and is highly breathable, lightweight, machine-washable, and quick drying.
Response to Arguments
Applicant's arguments, date 09-02-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that “applicants' invention is knitted or crocheted, such as by hand or by a knitting machine. Because of this construction, there are many openings between strands of yarn of the garment. Applicants' first button 16 shown in Fig. 5, can be pushed through anywhere, in any natural opening in the garment, allowing much greater flexibility in adjusting the size or tightness of the headband than would be possible using the fixed (in location) adjustment mechanisms disclosed by Perry. Either Perry or Cohen teach a knitted or crocheted garment that has openings between strands of yarn, as in Applicants' claimed invention”. However, the examiner respectfully disagrees because all of these limitations have not presented anywhere in the claims.
Argument 2: applicant argues that the limitations “knitted or crocheted” is presented in the claims. However the examiner respectfully disagrees because the examiner’s respond, filed 04-12-2021, refer to the remark, filed 09-30-2020 which the limitations have not introduced yet.

Argument 3: applicant argues that “there would be no motivation to modify Perry's garment so that is has openings between strands of yarn. Since Perry teaches a sweatband and facial wipe combination, the fabric of the garment needs to be able to absorb sweat”. However the examiner respectfully disagrees because this is just an intended used of the structure, plus there is a motivation to combine them together as analyzed above.
Argument 4: applicant argues that “it is not agreed that there would be any motivation to modify Jordan's headband/ear warmer to make it cover both a user's head and neck. Modifying Jordan's headband to make it big enough to cover both head and a MK16-001Serial No. 15/797,129neck would make it inoperable as a headband. It would be much too large and would not fit as a headband. It is only in light of Applicants' own disclosure that the desirability of having a combination headband and neck scarf is disclosed”. However the examiner respectfully disagrees because this is just an intended used of the structure, plus the size of the structure would depend on the size of the user. In addition, there is not any limited on the size of Dana structure. Moreover, there is a motivation to combine them together as analyzed above.
Argument 5: applicant argues that “the purpose of Cohen's two widths is different from Dana Jordan's purpose”. However, the examiner respectfully disagrees because this is just an intended used of the structure.
Argument 6: applicant argues that Despres does not teach a second button because there is only one button 9. However, the examiner respectfully disagree because the first button is not from Despres, but from Cohen. Plus, Cohen teaches more than one button and Despres is for a decorative button and also the concept of pushing though any hole.
Argument 7: applicant argues that Baqai does teaches the invention structure and “Applicants' invention can be interchanged. Baqai's embellishment is permanently bonded to the fabric and cannot be interchanged with another embellishment”. However, the examiner respectfully disagree because Baqai is used for the knitting purpose not the structure itself. Plus, there is not any such thing is permanently bonded as long as you have enough force that could be separated. In addition, applicant limitations are not in the claims.
Argument 8: applicant argues that “there is no teaching in Day that the scarf can be made of another material and then lined with fleece.” However, the examiner respectfully disagree because Day clear teaches the structure make of natural fiber (para 0015) then treated (lined) with fleece (para 0015 to 0016).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732